UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5454 Dreyfus New Jersey Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/11 FORM N-CSR Item 1. Reports to Stockholders. - 2 - Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 34 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Important Tax Information 47 Proxy Results 48 Information About the Renewal of the Funds Management Agreement 53 Board Members Information 55 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus New Jersey Municipal Bond Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus New Jersey Municipal Bond Fund, Inc., covering the 12-month period from January 1, 2011, through December 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds proved to be one of the better-performing asset classes in 2011, mainly due to favorable supply-and-demand dynamics and improved credit fundamentals, including better-than-expected revenues in 13 states. State general obligation bonds performed particularly well, led by California, Ohio, Illinois and New Jersey. However, market conditions were volatile at times as investors reacted to global macroeconomic developments ranging from natural disasters in Japan to an unprecedented downgrade of long-term U.S. debt securities and the resurgence of a sovereign debt crisis in Europe. Our economic forecast calls for a mild acceleration of the U.S. recovery as the domestic banking system gains strength, credit conditions loosen and housing markets begin a long-awaited convalescence. While gains in tax revenues have eased budgetary pressures, state and local governments also have enacted aggressive austerity measures, including cutting expenditures, delaying capital projects, reducing local aid and, in some cases, raising taxes and fees. In our judgment, improved credit conditions, relatively light bond issuance and robust investor demand for tax-exempt income could lend further support to municipal bond prices over the coming year. Of course, we encourage you to talk with your financial adviser to help ensure that your investment objectives are properly aligned with your risk tolerance in pursuing potential market opportunities in 2012. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through December 31, 2011, as provided by Daniel Barton, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2011, Dreyfus New Jersey Municipal Bond Fund’s Class A shares produced a total return of 10.72%, Class B shares returned 10.10%, Class C shares returned 9.90%, Class I shares returned 10.97% and Class Z shares returned 10.80%. 1 In comparison, the Barclays Capital Municipal Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 10.70% for the same period. 2 Despite bouts of economic uncertainty during 2011, New Jersey municipal bonds fared relatively well as credit conditions improved and a reduced supply of newly issued securities was met by robust investor demand. The Fund’s Investment Approach To pursue its goal, the fund seeks as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital.The fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal and New Jersey personal income taxes. The fund invests at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus.The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.We select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and Actively trading among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Municipal Bonds Gained Value Amid Volatility Improved economic data and rising corporate earnings generally supported investor sentiment into the first quarter of 2011.While investor confidence was shaken by political unrest in the Middle East and natural disasters in Japan, most markets bounced back quickly from these unexpected shocks. Investor confidence deteriorated in earnest in the spring, when Greece appeared headed for default on its sovereign debt and the crisis spread to other members of the European Union. Meanwhile, U.S. economic data disappointed and a contentious political debate regarding U.S. government spending and borrowing intensified. Investors shifted their focus to traditionally defensive investments, producing bouts of heightened volatility in many financial markets.Turbulence was particularly severe in August and September, after a major credit-rating agency downgraded its assessment of long-term U.S. debt securities. Securities that had been hard-hit in late summer rebounded to a degree from October through December as certain macroeconomic concerns eased. The flight to quality and supply-and-demand forces helped municipal bonds gain value amid these developments. New issuance volumes fell sharply in 2011 after a flood of new supply in late 2010. Political pressure to reduce spending and borrowing also led to fewer capital projects requiring financing during the year. Yet, investor demand remained steadily robust from individual and institutional investors seeking competitive levels of tax-exempt income. Although New Jersey has continued to struggle to bridge future budget shortfalls, the state has cut spending, and FY 2012 tax revenues will exceed 2011 figures, helping to relieve some fiscal pressures. Duration and Credit Selection Strategies Buoyed Results The fund benefited during 2011 from a relatively long average duration, which enabled it to participate more fully in market rallies. In addition, we had intensified the fund’s focus on A-rated municipal bonds, one of the stronger market segments during the year.The fund achieved especially favorable results from corporate-backed municipal bonds, which saw robust demand from traditional taxable fixed-income investors seeking competitive levels of current income in a low interest-rate environment. 4 Strength in these areas was offset by the fund’s relatively heavy exposure to revenue-backed bonds, which generally lagged New Jersey’s general obligation debt. In addition, municipal bonds backed by hospitals and the state’s settlement of litigation with U.S. tobacco companies weighed on relative results. Adjusting to a Changing Market Environment We expect the supply of newly issued municipal bonds to rise during 2012.To prepare for this likely development, we have reduced the fund’s average duration to the neutral range, and we have trimmed holdings of bonds rated at the lower end of the investment-grade spectrum. Instead, we have emphasized revenue bonds with strong income characteristics, particularly those backed by essential services facilities. In our judgment, these strategies position the fund well for an environment of continued subpar economic growth. January 17, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Z shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figures provided for Class A, B and C shares reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation which may be terminated after May 1, 2012, upon 90 days’ notice to shareholders. Return figures for Class I shares, reflect the absorption of certain fund expenses by The Dreyfus Corporation and may be terminated at any time. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class B and C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 1/7/03 (the inception date for Class B and C shares respectively), adjusted to reflect the applicable sales load for each share class. The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 12/15/08 (the inception date for Class I shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class B, Class C and Class I shares of Dreyfus New Jersey Municipal Bond Fund, Inc. on 12/31/01 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in New Jersey municipal securities and its performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses for Class A, Class B, Class C and Class I shares. Performance for Class Z shares will vary from the performance of Class A, Class B, Class C and Class I shares shown above due to differences in charges and expenses. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase. The Index is not limited to investments in New Jersey municipal obligations.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming or underperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/11 Inception From Date 1
